Citation Nr: 1548322	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Lyme disease, or any residuals thereof.

2.  Entitlement to service connection for tinnitus, to include as secondary to Lyme disease.

3.  Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease.

4.  Entitlement to service connection for radial neuropathies of the bilateral upper and lower extremities, to include as secondary to Lyme disease.

5.  Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease.

6.  Entitlement to service connection for cognitive impairment, to include as secondary to Lyme disease.

7.  Entitlement to service connection for memory loss, to include as sconrdary to Lyme disease.

8.  Entitlement to service connection for a disability characterized by dizziness/poor balance, to include as secondary to Lyme disease.

9.  Entitlement to service connection for headaches, to include as secondary to Lyme disease.

10.  Entitlement to service connection for an organic disease of the nervous system to include chronic pain disorder, to include as secondary to Lyme disease.

11.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to Lyme disease.

12.  Entitlement to service connection for bilateral shoulder disabilities, to include as secondary to Lyme disease.

13.  Entitlement to service connection for a lumbar spine disability, to include as secondary to Lyme disease.

14.  Entitlement to service connection for a cervical spine disability, to include as secondary to Lyme disease.

15.  Entitlement to service connection for a heart disability, to include as secondary to Lyme disease.


REPRESENTATION

Appellant represented by:	Travis J. West, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 6, 1981 to August 18, 1981, with additional service in the Army National Guard through August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the issues.  For a full procedural history of this case, the Board recited that history fully in a January 2014 Board decision.

In that January 2014 Board decision, the Board denied service connection for Lyme disease, as well as the Veteran's other claimed disorders secondary to Lyme disease.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to remand the case back to the Board for further development and clarification.  In a December 2014 Court order, the Court vacated the January 2014 Board decision and remanded the case back to the Board.  The case has been returned to the Board at this time in compliance with the December 2014 Joint Motion for Remand and Court order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, while the Social Security Administration records-including duplicative private treatment records which were submitted to VA in conjunction with his claim on appeal-were obtained and associated with the claims file, the Board notes that the actual Administrative Law Judge's favorable decision was not associated with the claims file; only the November 2009 notification letter was obtained and associated with the claims file from the Social Security Administration after solicitation of records from that relevant agency.  

The Board finds that a remand is necessary in order to allow either the Veteran to submit a copy of the actual favorable decision rendered by the Social Security Administrative Law Judge in November 2009, or for VA to assist him in obtaining that document, as appropriate.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Next, the Joint Motion for Remand instructed that the Board should discuss the February 2011 letter from Dr. R.J.W., which in pertinent part is as follows:

I have considered whether [the Veteran's] disabilities began or are as likely as not the result of Lyme disease he incurred while on active military duty in 1984.  I also considered if these diagnosed conditions are as likely as not secondary to or are aggravated by the primary documented condition of Lyme disease [the Veteran] contracted in 1984 while in the service.  I have been [the Veteran's] primary care physician since 2003 and have examined [him] more than thirty-five times in my office.  I have concluded in my medical opinion that [the Veteran] continues to suffer from chronic depression and anxiety along with chronic fatigue, chronic pain disorder involving the back, neck, and knees, and these are associated with both physical and mental conditions.  He also has chronic tinnitus and other neurologic disabilities that are currently giving him difficulty.  It is also my medical opinion that these diagnosed conditions listed are as likely as not secondary to or aggravated by the primary condition of Lyme disease which [the Veteran] did contract in 1984 while in the service.  Many of these conditions can be associated with chronic Lyme disease, even though he did receive treatment in the past.  Despite treatment, there can be chronic sequelae related to Lyme disease.  
After reviewing this letter, the Board notes that it is unclear from Dr. R.J.W.'s letter whether the Veteran had a diagnosis of Lyme disease or any residuals thereof at the time of his letter; it is clear that the Veteran was diagnosed with Lyme disease in 1984, which was conceded by the Board in its previous decision.  Dr. R.J.W. listed several current disabilities, including chronic pain disorder and chronic anxiety and depression, although he noted that those conditions can be associated with chronic Lyme disease.  (Emphasis added).  The Board notes that this opinion is speculative and equivocal.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  Given the speculative and equivocal nature of Dr. R.J.W.'s opinion, the Board gives that letter very little if any probative value at this time.

However, after reviewing the entire claims file including a recently-submitted September 2015 medical opinion from Dr. L.J., the Board finds that a remand is necessary in order to obtain another VA infectious disease opinion.  Dr. L.J.'s September 2015 letter reads in pertinent part as follows:

In my professional opinion the problems of this Veteran are complex and likely multifactorial since he also had spinal disk problems, alcohol [use], opioid use, and possibly Parkinson's disease.  Prior reviewers seemingly have acknowledged the presence of Lyme's disease, delayed diagnosis, delayed and inadequate treatment but have attributed his problems to factors other than Lyme's disease.  This fails to explain why the IFA IgM antibody was still positive 22 years after treatment when it should have returned to normal within the first year or two.  It also fails to take into consideration the existence of a subset of 10-15% of patients who despite ideal therapy at the onset of Lyme's disease go on to develop [post-treatment Lyme disease syndrome (PTLSD)].  Current research would suggest the presence of an autoimmune mechanism, triggered by the infection in individuals with particular genetic characteristics, which produced the damage irrespective of the presence of residual live spirochetes.  I do not see anything in the records that negates this possibility.  From the information I received the Veteran does not seem to have been examined for PTLSD employing the [Infectious Diseases Society of America (IDSA)] proposed criteria and does not seem to have been tested for [human leukocyte antigen (HLA)] characteristics.  Therefore, I believe that attributing part of his complex symptoms to Lyme's disease is as equally plausible as attributing them simply to other comorbid factors that were present.

Based on review of the above two opinions, as well as the Veteran and his representative's arguments on appeal and in the Joint Motion for Remand, the Board finds that a remand is necessary in order to obtain another VA infectious disease examination which addresses whether the Veteran currently has Lyme disease or any residuals thereof, particularly PTLDS, or whether any currently claimed secondary conditions are, in fact, chronic residuals of the Veteran's Lyme disease infection in 1984.  The Board remands for that to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Milwaukee and Madison VA Medical Centers, or any other VA medical facility that may have treated the Veteran, which are not of record and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his Lyme disease and any claimed associated disorders, which is not already of record, including any ongoing treatment with Drs. R.J.W., S.A.F., and/or L.J.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ask the Veteran to submit a copy of and/or obtain from the Social Security Administration, or other state agency administering disability benefits, the favorable decision document rendered in the Veteran's claim for Social Security benefits in approximately November 2009.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA infectious disease examination with an infectious disease specialist with expertise in Lyme disease, if possible, to determine whether the Veteran has Lyme disease or any residuals thereof related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including HLA or PTLDS testing (or any other testing indicated by Dr. L.J. in his September 2015 letter) if determined necessary by the examiner, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has a diagnosis of Lyme disease or any residuals thereof, including post-treatment Lyme disease syndrome (PTLDS).  

The examiner should consider whether the Veteran's claimed tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, cognitive impairment to include memory loss, dizziness/poor balance, headaches, an organic disease of the nervous system to include chronic pain disorder, bilateral knee, bilateral shoulder, lumbar spine, cervical spine, and heart disabilities, are residuals of the Veteran's claimed Lyme disease that occurred in 1984.

The examiner should then opine as to whether any Lyme disease, or identified residuals thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related the Veteran's military service, including the noted Lyme disease diagnosis and treatment in 1984. 

The examiner should specifically address Dr. R.W.J.'s February 2011 letter, Dr. L.J.'s September 2015 letter, Dr. S.A.F.'s several letters throughout the record, and all previous VA examination reports relating to the Veteran's claimed Lyme disease, including in September 2011 and September 2013.  

The examiner should also discuss the Veteran's lay statements regarding symptomatology suffered during military service, particularly in August and September 1984, and any continuity of symptomatology since that time.

The examiner should also address the wealth of treatise and other information regarding Lyme disease submitted throughout the record, including several articles and a CDC manual regarding Tickborne diseases such as Lyme disease.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for Lyme disease, and secondary service connection claims for tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, cognitive impairment to include memory loss, dizziness/poor balance, headaches, an organic disease of the nervous system to include chronic pain disorder, bilateral knee, bilateral shoulder, lumbar spine, cervical spine, and heart disabilities, as associated with claimed Lyme disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




